THE       A~TORNEYGENERAL

                                      OF    YlyExAs


  WILL     WILSON
AITORNEY      GENERAI.
                                            July    24,      1962


       Honorable Jules Damlani, Jr.                       Opinion    No. WW-1399
       Criminal District Attorney
       Galveston  County                                  Re :   Whether, under Article
       Galveston,  Texas                                         657&b, Vernon’s       Civil
                                                                 Statutes,    original     deed
                                                                 records,    deed of trust
                                                                 records,    mechanic Is lien
                                                                 records    and minute books
                                                                 may be removed from the
                                                                 County Clerk’s      vaults    for
                                                                 the purpose of storage          In
                                                                 a bonded warehouse locat-
                                                                 ed in the County seat,
                                                                 after    the said records
                                                                 have been microfilmed,
       Dear Mr. Damiani:                                         and alternative       question.

                You have requested    the opinion   of               the   Attorney      General
       with   regard to the following    questions:

                 1.      After deed records,     deed of trust records,     mechanic’s
                         lien records   and minute books of any Courts have been
                         microfilmed   in accordance    with the provlnfons    of Arti-
                         cle 6574b,   may the original     bound volumes be removed
                         from the Clerk’s    vaults  for the purpose of storage        in
                         a bonded warehouse located      in the County seat?

                 2.      In the alternative,        could the storage     facllltles     pro-
                         vided for legal records         fn the new County Court House,
                         for the benefit       of the public,    house only microfilm
                         reproductions      of all deed records,      deed of trust      re-
                         cords,     mechanic’s   lien records    and any minute books
                         of any Courts for prior         years only,   and the original
                         bound volumes be atored in another building                nominally
                         designated     as a sub-office      of the County Clerk or
                         District     Clerk in ‘~space which would be under the sole
                         ju;u;$iction      and control     of such County or District


                 The pertinent       portions      of     Article    6574b   are   set    forth    be-
       low:
                     “Sectfon 1.  The Commissioners   Court of
                 any county in Texas, or the governing   body of
Honorable   Jules   Damlani,     Jr.,   pa,ge 2:.    ofw-1399   1


        any political       subdivision     of Texas, may, at
        Its discretion,       order,    authorize     and provide
        for the duplication         of all public       records    by
        photostatic,      photographic,      ,miniat,ure photo-
        graphic,     film microfilm      or micro-photographic
        process    which correctly       and legibly       copies   and
        reproduces,      or which forms a medium of copying
        or reproducing,       such public      records,     when, in
        the judgment of a’commissioners              Court, or of
        the governing      body of any political           subdivision
        of Texas, a necessity         exists     for the photographic
        duplication      of said public       records    for th,? pur-
        pose of recording,        preserving      and protecting
        same, or for the purpose of reducing                space re-
        quired for filing,        storing     and safekeeping       of
        same, or for any similar          purpose.”

             “Sec. 4.      Said photographic          duplicates       of
       all public      records     shall be placed in convenlent-
       ly accessible       files    and provisions         shall be made
       for preserving,         safekeeping,      using,     examining,
       exhibiting,      projecting       and enlarging        the same when-
       ever requested        during regular        office     hours.      When-
       ever photographic          duplicates     of public       records
       are so made, certified            and placed,       the originai
       publics records       may be , ~by order of the Commissioners
       Court of the county,           or of the governing           body of
       any political       subdivision       of Texas, destroyed            or
       otherwise     disposed      of, provided,        however,     that no
       original     record     shall be destroyed          OP otherwise
       disposed     of unless      or’until    the time for filing
       legal proceedings         based on any such record              shall
       have elapsed,       and, in no event,          shall any originai
       public    record    be destroyed       or otherwise        disposed
       of until     said public       record   Is at least        five    (5;
       years old; and provided            further,      that notice       of
       such proposed       destruction       or disposition         of original
       public    records     shall first      be given to the State
       Librarian,      and If such records          are, in his opinion,
       needed for the Texas State Library,                  they shall be
       transferred      thereto     in the manner provided             in Artl-
       cle 5439, l?evised Civil           Statutes,       1925.”

           “Sec. 5.        Nothing in this Act shall authorize
       the destruction        or disposition    of any deed record,
       deed of trust       record,   mechanic’s   lien record  or any
.     1




    Honorable    Jules     Damiani,    Jr.,   page   3.   (ww-1399)



             minute book of any Court            or any minute     book      of   any
             political  subdivision of           Texas."

    This statute    clearly  authorizes    the reproduction      of records     of
    the type in question     here.    It is equally     obvious    that Section
    5 precludes    any destruction    or disposition     of these original
    records    once they have been reproduced        on microfilm.      This is
    not to say, however,     that the statute       demands that these origi-
    nal records    continue  to be kept in the vaults        of the County
    Clerk,   for such a holding    would render the statute         purposeless
    with regard to these particular        records,

              Article     6574b,   Section     5, forbids    any destruction       or
    disposition       of deed records,       deed of trust     records,     mechanic's
    lien records       and minute books.         Black's   Law Dictionary       deffnes
    the word "dlsposltlon"          as follows:        "The parting     with, alienation
    of, or giving       up property,     ' "a destruction      of property."        It would
    thus appear that the Clerk would be permitted                  to make any arrange-
    ment desired       for these old original         records,    so long as some ele-
    ment of control        was retained      over them.      So long as the mlcro-
    filmed records        are available      to the public     in the office       of the
    Clerk, and reasonable         access     may be had to the original          records
    in case of need, it is the opinion               of this office      that the records
    may be stored.at         any place    located    in the County seat,        under
    such terms and conditions           deemed sufficient       for their      safeguard
    as may be set by the Clerk-and              the Commissioners       Court.




                                       SUMMARY



                         Under the authority        of Article      6574b,
                         Vernon's   Civil    Statutes,   deed records,
                         deed of trust     records,    mechanic's
                         lien records     and minute books may
                         be microfilmed.       The original        reoords
                         may not then be destroyed,          but may be
                         stored at any place located           in the
                         County seat, under such terms and
                         conditions   deemed sufficient          for thefr
                                                                                       ,   .




Honorable   Jules     Damlani,   Jr.,   page   4.      ow-1399        1



                    safeguard  as may be set by the County
                    Cler>k and the Commissioners Court,

                                           Yours      very   truly,

                                           WILL WILSClN
                                           Attorney General               of   Texas




                                                    Malcolm L. Quick
MLQ:ms:zt                                           Assistant


APPROBED:

OPINION COMMITTEE
W. V. Geppert, Chaafrman

L. P. Lollar
Henry Braswell
Ernest Fortenberry
Frank R. Booth

REVIEWEDFOR THE ATTQRhXY GENERAL
BY: Leonard Passmore